Citation Nr: 0843988	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  96-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1966 to July 1968, 
was overseas including in Vietnam for more than 10 months, 
and earned awards including the Combat Infantryman Badge and 
Purple Heart.  He was born in 1946, and died in 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in September 1994.

At the time of the veteran's death, service connection was in 
effect for residuals, small bowel resection with resection of 
the right colon, rated as 20 percent disabling; residuals, 
gunshot wound to the abdomen involving Muscle Group XIX, 
rated as 10 percent disabling; and residuals, gunshot wound 
to the right axilla, and scar of the upper lumbar region, 
each rated as noncompensably disabling.  The injuries were 
sustained in combat in the Republic of Vietnam.

The veteran was found to be entitled to a permanent and total 
rating for non-service-connected disability pension benefits, 
effective from April 9, 1987, based primarily on a 100 
percent rating assigned for residuals of a non-service-
connected total laryngectomy, as well as hypertension and his 
combat injuries.

The case was remanded by the Board for substantive and 
procedural development in October 2003; and remanded again 
for a Travel Board hearing in February 2007.

The appellant provided testimony at a hearing held before the 
undersigned Veterans Law Judge in New York City in June 2007.  
A transcript (Tr.) is of record.  At her Travel Board 
hearing, the appellant said she had not been informed, and 
did not know that she was entitled to have a representative, 
but was willing to testify on her own.  After the concept was 
further explained, she further testified that she would opt 
not to have a representative.  Tr. at 20.  


The case was remanded again for the third time by the Board 
in October 2007 for acquisition of further private records, 
if available, and specific medical opinions by a medical 
expert in otolaryngology and/or oncology.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals, small bowel resection with 
resection of the right colon, rated as 20 percent disabling; 
residuals, gunshot wound to the abdomen involving Muscle 
Group XIX, rated at 10 percent; and residuals, gunshot wound 
to the right axilla, and scar of the upper lumbar region, 
each rated at 0 percent.

2.  The veteran's death certificate indicates that he died on 
September [redacted], 1993, and shows the cause of death as 
cardiopulmonary arrest of 1/2-hour in duration, due to end 
stage renal disease with HIV positive of 8-years' duration.

3.  Presuming exposure to herbicide agents in Vietnam, and 
thus that his laryngeal cancer might have been due thereto, 
there is no competent and probative medical evidence or 
credible opinion to support a finding that such laryngeal 
cancer, which was treated and apparently cured including by 
surgical intervention in 1987, was in any way a cause or 
contributor to his death in 1993.

4.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
the veteran's death was related to his military service or to 
his service-connected disabilities.

5.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
service-connected disabilities contributed to, aided, or lent 
assistance to producing the veteran's death, or made him less 
capable of resisting his terminal disease. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to, 
contributed to, or otherwise lent assistance to by any injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a)(c), 
3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of the information, 
to include any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The appellant filed her claim for benefits in 1994.  Since 
being certified on appeal, the case has been remanded three 
times for development.  All available private medical records 
and an opinion have been added to the claims file, and she 
has indicated that she has nothing further to submit.  An SOC 
and SSOCs were issued, in which the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.  Following the Board's remand in 
October 2003, the RO/AMC advised the appellant on numerous 
occasions that it was seeking to obtain additional evidence, 
and asked her to provide any information and/or evidence 
which might pertain to her appeal.  See, e.g., letters of 
June 2004, January 2005, May 2005, September 2005, and 
January 2006.  The case has been remanded twice again since 
then, and she has provided sworn testimony before the 
undersigned as well.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has submitted additional 
information, and has indicated that she has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal, nor has she suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

The Board notes that the most recent remand was again to 
include an attempt to acquire additional records from a 
private faculty where the veteran had his terminal care and 
from which earlier records had been obtained.  In response to 
an inquiry sent to the address provided by the appellant, the 
facility indicated, in substance, in May 2008, that there are 
no further records available.  Further pursuit of such 
records would not seem to be either feasible or productive.

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board notes 
that such information was provided to the appellant, and, 
given the nature of the conclusion herein, any presumption of 
error as to VCAA notice has either been rebutted or is moot 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange (AO) or other 
herbicide exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Notwithstanding these presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  All the 
evidence of record has been reviewed, and pertinent evidence 
will be delineated herein.  However, the Board's analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In substance, the Board is satisfied that all available 
documentation is now in the file, and the claim must be 
addressed based on that which is now of record.

The veteran's service medical records include a report of his 
May 1968 examination prior to service discharge, which 
revealed traces of albumin and white blood cells in the 
urine, and led to subsequent urological evaluations at a 
service medical facility.  The available records from service 
also include a hospitalization summary from the same service 
medical facility which reflects his treatment for gunshot 
wounds at that facility during service.  No renal disease or 
cancer was identified therein.

As noted, the veteran had service connection in effect when 
he died for residuals of small bowel resection with resection 
of the right colon, rated at 20 disability; residuals of 
gunshot wound to the abdomen involving Muscle Group XIX, 
rated at 10 percent; and residuals, gunshot wound to the 
right axilla, and scar of the upper lumbar region, each rated 
at 0 percent.

VA examinations were undertaken in 1969 and 1970, and contain 
references to abdominal pain and his in-service surgical 
procedures.  There was no sign of cancer.

Additional private treatment records show that the veteran 
underwent a laryngectomy at a private hospital in 1987 for 
the treatment of squamous cell carcinoma of the larynx with 
bilateral lymph node involvement.  In October 1987, G.R., 
M.D., provided a summary of treatment and also reported that 
the veteran had been treated by R.E., M.D.  Findings 
including multiple cervical nodes, and a notation that it was 
hard to tell whether those were due to the carcinoma or his 
intravenous (IV) use of cocaine.  A recent HCVT viral study 
had been positive.  Records from a private facility document 
the veteran's admission for laryngeal surgery (performed by 
Dr. E) in March 1987.  He was found, according to the 
pathology report, to have in situ and infiltrating, in-part 
necrotic, moderately to well differentiated squamous cell 
carcinoma of the larynx, epiglottis, and left aryepiglottic 
fold.  History indicated an onset of hoarseness over the 
previous six weeks, and throat discomfort for about three 
months.  Records from St. Vincent's Hospital document the 
veteran's larynx surgery by Dr. E in 1987, including 
pathology reports. 

A VA examination in 1987 refered to his recent laryngeal 
surgery.  Again, there was no evidence of any other cancer, 
any renal disability, or HIV, although he had a prior history 
of IV drug abuse and a history of cigarette smoking since age 
14.  The veteran specifically denied that he had had any 
signs of renal or cardiac disease.  On the general medical 
examination, the diagnosis was, in pertinent part, residuals 
of cancer of the larynx, total laryngectomy, healed.  The 
examiner noted a permanent tracheostomy, with valve 
prosthesis to the esophagus, as well as neck scars from the 
laryngectomy and right radical neck dissection.

The veteran's death certificate reflects that he was admitted 
to a private hospital on September 9, 1993, and died on 
September [redacted], 1993.  The cause of death was shown on the 
death certificate as cardiorespiratory arrest, of 1/2 hour in 
duration, due to or as a consequence of end stage renal 
disease, with human immunodeficiency virus positive (HIV), of 
81/2 years' duration.  An autopsy was not performed.  

At her Travel Board hearing before the undersigned, the 
appellant asserted that her husband's service-connected 
disabilities might have contributed to his death.  She 
further testified that she believed the presumptive 
provisions in the law relating to her late husband's presumed 
in-country Vietnam exposure to Agent Orange, and his later 
development of laryngeal cancer, should have been applied in 
her case, and that the veteran had trouble breathing because 
he had a tube in his throat for the remainder of his life 
after the laryngeal surgery.  She said she had first met the 
veteran at the VA facility in Montrose in 1977 or so.  She 
contended that a medical opinion was probably necessary to 
decide this claim.  Tr. at 20.  It has been collaterally 
argued that the veteran's renal disease was due to service, 
or was adversely affected by the service-connected problems 
as well. 

As noted in the earlier Board remands in this case, the Court 
of Appeals for Veterans Claims has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  While the conclusions of a physician are medical 
conclusions which the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992).  A layperson is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however, a lay statement may be made which relays the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  Recent cases have 
addressed what is propitious for observation in that regard.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In any event, the Board 
has the clear duty to assess the credibility and weight to be 
given the evidence.

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

Pursuant to the most recent remand decision by the Board, in 
August 2008, a medical expert reviewed the entire claims 
file, noting the death certificate findings, and specifically 
noting the lack of any reference to the veteran's larynx 
cancer at the time of his death, and rendered the following 
written opinions in specific response to the inquiries made 
by the Board:

(1)  It is unlikely that the fatal end 
stage renal disease had its onset during 
service.

(2)  It is unlikely that the fatal end 
stage renal disease was caused by or 
aggravated by the residuals of gunshot 
wounds to the abdomen;

(3)  It is unlikely that the fatal end 
stage renal disease was caused by or 
aggravated by his carcinoma of the 
larynx.

The Board recognizes that the decedent veteran had multiple 
service-connected disabilities.  In this regard, the Board is 
mindful of the concerns of his widow, who met him several 
years after he left service.  Although she is certainly 
entitled to her observations, she is not qualified to render 
medical judgments or nexus opinions.  Moreover, while she has 
raised a valid point that his presumed exposure to herbicides 
in Vietnam may well have caused his laryngeal cancer in 1987, 
it still remains to be shown whether that was in any way 
associated with the cancer which was the cause of his death 
in 1993.  

In this regard, there are specific and quite unequivocal 
medical opinions of record, based upon a review of the 
veteran's records, namely that his fatal end stage renal 
disease was not of service origin; was not caused by or 
aggravated by the residuals of gunshot wounds to the abdomen; 
and finally, that the fatal end stage renal disease was not 
caused by or aggravated by his carcinoma of the larynx.

Moreover, there is no competent medical evidence or credible 
opinion which has been submitted or identified to demonstrate 
that service-connected disabilities contributed to, aided, or 
lent assistance to the production of the veteran's death, or 
made him less capable of resisting the fatal disease.  

After careful consideration, the Board finds that the 
evidence preponderates against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


